Per Curiam.
The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court, First Department, on November 21, 1921.
By the petition herein he is charged with professional misconduct in that in December, 1934, while acting as attorney for one Emmons Hirschberg, he brought an action against Lawrence Lyons and Sylvia Hirschberg in the Municipal Court of the City of New York, Borough of Manhattan, Fifth District, seelcing to recover (1) the sum of one hundred fifty dollars alleged to be due the plaintiff for money loaned to the defendant Lyons, and (2) the sum of four hundred forty-nine dollars which plaintiff claimed he had been required to pay the defendants as alimony and counsel fee.
The respondent prepared, served and filed in that action a complaint and an affidavit in opposition to a motion to strike out certain allegations, which complaint and affidavit, it is charged, contain statements irrelevant and immaterial to the causes of action therein set forth, some of which are scandalous, indecent, filthy and disgusting.
The respondent has filed what purports to be an answer to the charges, wherein he admits the facts but denies the conclusions based thereon. He also demands that action be taken against the Bar Association of the City of New York as well as its counsel, by whose actions in the presentation of this petition the respondent deems himself aggrieved.
The complaint and affidavit referred to in the petition, as well as the papers submitted by the respondent to this court, fully justify the characterization thereof set forth in the petition and conclu*479sively demonstrate the unfitness of respondent to practice his profession. It will serve no useful purpose to attempt to quote from these papers.
The respondent should be disbarred.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Respondent disbarred.